UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 29, 2011 Roebling Financial Corp, Inc. (Exact name of registrant as specified in its charter) New Jersey 0-50969 55-0873295 (State or otherjurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Route 130 South & Delaware Avenue, Roebling, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609) 499-0355 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ROEBLING FINANCIAL CORP, INC. INFORMATION TO BE INCLUDED IN THE REPORT Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective July 29, 2011, President and Chief Executive Officer Frank J. Travea is on leave at his request and Senior Vice President, Chief Operating Officer and Chief Financial Officer Janice A. Summers was named Acting President.The information called for by Item 401(b) and (d) of Regulation S-K with respect to Ms. Summers is incorporated herein by reference from the Registrant’s definitive proxy statement for its 2011 Annual Meeting of Stockholders.There are no familial relationships between Ms. Summers and any other director or officer of the Registrant.There are no relationships or transactions between the Registrant and Ms. Summers required to be reported under Item 404 of Regulation S-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ROEBLING FINANCIAL CORP, INC. Date:August 3, 2011 By: /s/ Janice A. Summers Janice A. Summers Acting President
